Case 0:19-cv-60341-MGC Document 136 Entered on FLSD Docket 06/05/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-60341-CIV-COOKE/SNOW


   OJ COMMERCE LLC,

                  Plaintiff,

   v.

   NAOMI HOME, INC., et al.,

               Defendants.
   ___________________________________________/


          GENERAL ORDER ON DISCOVERY OBJECTIONS AND PROCEDURES

                  This matter is before the Court sua sponte. The Honorable Marcia G. Cooke, United

   States District Judge, has referred all non-dispositive pretrial matters, as well as motions for

   attorney’s fees and costs, and motions for sanctions at ECF No. 4. In order to efficiently resolve

   discovery disputes, the parties are hereby notified that the following rules apply to discovery

   objections before this Court. In addition, the procedure for filing discovery motions is set forth in

   Attachment “A” to this Order and is incorporated herein. This procedure does not apply to any

   discovery motion currently pending before the undersigned, but shall apply to any motion filed after

   the date of this Order.

   1. Vague, Overly Broad and Unduly Burdensome

                  The parties shall not make nonspecific, boilerplate objections. Such objections do

   not comply with S.D. Fla. L.R. 26.1(e)(2)(A), which provides, “Where an objection is made to any

   interrogatory or subpart thereof or to any production request under Federal Rule of Civil Procedure

   34, the objection shall state with specificity all grounds.” Objections that state that a discovery
Case 0:19-cv-60341-MGC Document 136 Entered on FLSD Docket 06/05/2020 Page 2 of 4



   request is “vague, overly broad or unduly burdensome” are, standing alone, meaningless and will be

   found meritless by this Court. A party objecting on these grounds must explain the specific and

   particular way in which a request is vague, overly broad or unduly burdensome. See Fed. R. Civ.

   P. 33(b)(4), S.D. Fla. L.R. 26.1(e)(2)(A). Additionally, if a party believes that a request is vague,

   the party shall attempt to obtain clarification prior to objecting on this ground.

   2. Objections Based Upon Scope

                  If there is an objection based upon an unduly broad scope, such as time frame or

   geographic location, discovery should be provided as to those matters within the scope that is not

   disputed. For example, if discovery is sought nationwide for a ten-year period, and the responding

   party objects on the grounds that only a five-year period limited to activities in the State of Florida

   is appropriate, the responding party shall provide responsive discovery falling within the five-year

   period as to the State of Florida.

   3. Irrelevant and Not Reasonably Calculated to Lead to Admissible Evidence

                  An objection that a discovery request is irrelevant and not reasonably calculated to

   lead to admissible evidence must include a specific explanation describing why the request lacks

   relevance and why the information sought will not reasonably lead to admissible evidence. The

   parties are reminded that the Federal Rules allow for broad discovery that need not be admissible at

   trial. See Fed. R. Civ. P. 26(b)(1); S.D. Fla. L.R. 26.1(g)(3)(A); Oppenheimer Fund, Inc. v. Sanders,

   437 U.S. 340, 351-52 (1978).

   4. Formulaic Objections Followed by an Answer

                  The parties shall not recite a formulaic objection followed by an answer to the

   request. It has become common practice for a party to object on the basis of any of the above


                                                     2
Case 0:19-cv-60341-MGC Document 136 Entered on FLSD Docket 06/05/2020 Page 3 of 4



   reasons, and then state, “notwithstanding the above,” the party will respond to the discovery request,

   subject to or without waiving such objection. This type of objection and answer preserves nothing

   and serves only to waste the time and resources of the parties and the Court. Further, such practice

   leaves the requesting party uncertain as to whether the question actually has been fully answered or

   whether only a portion of the question has been answered. See Civil Discovery Standards, 2004

   A.B.A. Sec. Lit. 18; S.D. Fla. L.R. 26.1(e)(2)(A).

   5. Objections Based Upon Privilege

                   Generalized objections asserting attorney-client privilege or work product doctrine

   also do not comply with the Local Rules. S.D. Fla. L.R. 26.1(e)(2)(B) requires that objections based

   upon privilege identify the specific nature of the privilege being asserted, as well as, inter alia, the

   nature and subject matter of the communication at issue and the sender and receiver of the

   communication and their relationship to each other. The parties are instructed to carefully review

   this rule and to refrain from objections such as, “Objection. This information is protected by

   attorney/client and/or work product privilege.” If a general objection of privilege is made without

   attaching a proper privilege log, the objection of privilege may be deemed to have been waived.

                   DONE and ORDERED at Fort Lauderdale, Florida this 5th day of June, 2020.




   Copies to:

   The Honorable Marcia G. Cooke
   United States District Judge

   All Counsel of Record and/or Pro Se Parties


                                                      3
Case 0:19-cv-60341-MGC Document 136 Entered on FLSD Docket 06/05/2020 Page 4 of 4



                              ATTACHMENT A (Revised August 2018)

        DISCOVERY PROCEDURES FOR MAGISTRATE JUDGE LURANA S. SNOW

   THE COURT MAY DECLINE TO CONSIDER A MOTION OR RESPONSE WHICH
               DOES NOT COMPLY WITH THESE PROCEDURES



   DISCOVERY MOTIONS

            Counsel must actually confer (either in person or via telephone) and engage in a genuine
   effort to resolve discovery disputes before filing discovery motions.

           If, after conferring, the parties are unable to resolve their discovery disputes without Court
   intervention, the moving party shall file a motion, no more than 5 pages in length. The moving party
   may attach as exhibits to the motion materials relevant to the discovery dispute. For example, if the
   dispute concerns interrogatories, the interrogatory responses (which restate the interrogatories) shall
   be filed, with an indication of which interrogatories remain in dispute. Because the parties may
   attach relevant discovery to the motion, compliance with S.D. Fla. L.R. 26.1(g)(2) or (3) is not
   required. The movant shall include in the motion a certificate of good faith that complies
   with S.D. Fla. L.R. 7.1(a)(3).


   RESPONSES and REPLIES TO MOTIONS

           The responding party shall file a response to the discovery motion no later than as provided
   in the federal procedural rules or as provided by order of the Court. The response shall be no more
   than 3 pages in length. The responding party may attach as exhibits materials relevant to the
   discovery dispute, as outlined above.

          A reply brief may be filed. If a reply brief is filed, it shall be no more than 3 pages in length.


   ADDITIONAL INFORMATION

         These procedures do not relieve parties of the requirements of any Federal Rule of Civil
   Procedure or Local Rule except as noted above.

           The parties shall file a notice in CM/ECF if they resolve some or all of the issues in dispute
   in the pending motion.

          Telephonic appearances are not permitted.




                                                      4
